Citation Nr: 1421489	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a "nervous condition" (adjudicated as hysterical neurosis, dissociative type).  

2.  Entitlement to an acquired psychiatric disability, to include schizophrenia, major depressive disorder, major depressive affective disorder, and depressive disorder.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Clarification of the issues on appeal

The Veteran has an extensive history of experiencing and receiving treatment for psychiatric symptoms which have been attributed to various diagnoses.  The complete history of the Veteran's previously-denied and current claims for disability benefits based on psychiatric symptomatology will be thoroughly recounted below.  After reopening the Veteran's previously-denied claim to establish service connection for a "nervous condition" (adjudicated as hysterical neurosis, dissociative type), the merits of the claim will be expanded and recharacterized as stated on the title page in accord with the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, because the Board is remanding the merits of the Veteran's claim for further evidentiary development, he is not prejudiced by the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The issue of service connection for an acquired psychiatric disability, to include schizophrenia, major depressive disorder, major depressive affective disorder, and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1980 rating decision, the RO denied service connection for a "nervous condition" (hysterical neurosis, dissociative type); although the Veteran expressed disagreement with this determination and was provided a Statement of the Case which continued to deny his claim, he did not perfect an appeal in a timely manner.  

2.  Evidence received by VA since the final April 1980 rating decision raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for a "nervous condition" (hysterical neurosis, dissociative type).  


CONCLUSIONS OF LAW

1.  The April 1980 rating decision is final with respect to the Veteran's claim to establish connection for a "nervous condition" (hysterical neurosis, dissociative type).  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  Evidence received by VA since the April 1980 rating decision is sufficient to reopen the claim of entitlement to service connection for a "nervous condition" (hysterical neurosis, dissociative type).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify an appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition with regard to the Veteran's petition to reopen his previously-denied claim to establish service connection, the Board need not assess VA's compliance with the VCAA in the context of those issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent Laws-Direct Service Connection, New and Material Evidence

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Petition to reopen 

Although the RO stated in the October 2010 rating decision that the Veteran's claim was not considered to be reopened because new and material evidence sufficient to reopen the claim had not been received by VA, it appears that the claim may have been reopened in the October 2011 Statement of the Case, as the merits of the claim were addressed.  Regardless, the Board is not bound by the RO's determinations in this respect, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Because of the extensive procedural history of the Veteran's prior psychiatric disability claims, a brief recitation of pertinent facts would be helpful in discerning the prior final denial (if any), which rating decision is properly on appeal, and the evidentiary standard of the claim.  
 
In August 1979, the Veteran filed a claim to establish service connection for "anxiety reaction due to [a] nervous condition."  In a February 1980 rating decision, the RO denied service connection for a "nervous condition," although the disability adjudicated by the RO was listed in the Code Sheet section as "hysterical neurosis, dissociative type."  The Veteran was notified of this rating decision and his appellate rights in later that month.  

Within the appeal period of the February 1980 rating decision, VA received evidence showing that the Veteran continued to receive VA psychiatric treatment for schizophrenia from late-1979 to early-1980.  Because VA treatment records are considered to be in VA's constructive possession upon creation, this evidence constituted pertinent new and material evidence within the appeal period of the February 1980 rating decision, and thus, that rating decision did not become final with respect to the Veteran's "nervous condition" claim.  38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In light of above, the RO correctly readjudicated the Veteran's claim on the merits and in consideration of the entire record in an April 1980 rating decision, determining that service connection was not warranted because the evidence did not show in-service psychiatric symptoms or a nexus between the current psychiatric diagnoses and an incident of the Veteran's active duty.  Although the Veteran expressed disagreement with this determination in a timely manner and was provided a Statement of the Case which continued to deny his claim, he did not file a substantive appeal, and thus, the April 1980 rating decision became final with regard to the Veteran's claim.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In June 2010, VA received from the Veteran a claim of service connection for depression.  In light of the Veteran's prior claim to establish service connection for various psychiatric disabilities, and in accordance with the Court's holding in Clemons, the RO interpreted the Veteran's June 2010 filing as a petition to reopen his previously-denied claim for service connection for "hysterical neurosis, dissociative type," in addition to the other psychiatric diagnoses of record.  This petition was denied by the RO in the October 2010 rating decision, the Veteran expressed disagreement with this determination in a timely manner, and the present appeal ensued.  

In light of above, the October 2010 rating decision is properly on appeal, and the Veteran's claim will be reviewed under the standard of whether new and material evidence has been received since the prior final denial of the Veteran's acquired psychiatric disability claim (claimed as a "nervous condition" and adjudicated as "hysterical neurosis, dissociative type") by the RO in the April 1980 rating decision.  

In the April 1980 rating decision, the RO determined that service connection was not warranted because the evidence did not show in-service psychiatric symptoms or a nexus between the current psychiatric diagnoses and an incident of the Veteran's active duty.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 1980 rating decision that addresses these bases.  

In support of his claim, the Veteran has submitted a September 2010 statement from Dr. Ortiz who opined that the Veteran's depression was "more probable than not" related to his service, noting that the Veteran experienced and received treatment for psychiatric symptoms during active duty, to include while stationed in the Republic of Vietnam.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses the bases of the prior final denial of the Veteran's claim and raises the reasonable possibility of substantiating such.  

In light of above, the Board finds that new and material evidence has been received by VA which is sufficient to reopen the issue of entitlement to service connection for a "nervous condition" since the prior final denial of this claim in the April 2010 rating decision.  On that basis, the claim is reopened.  

The Board notes that, due to the RO's consideration of the merits of the Veteran's claim in the October 2011 Statement of the Case, the Board may address the merits without prejudice to the Veteran.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  However, as discussed directly below, additional evidentiary development is necessary to ensure completeness and adequacy of the record before consideration of the merits of the Veteran's claim would be appropriate.  


ORDER

New and material evidence having been received by VA, the Veteran's claim for entitlement to service connection for a "nervous condition" (adjudicated as hysterical neurosis, dissociative type) is reopened.  


REMAND

After a review of the record, the Board concludes that appeal must be remanded so that VA may fulfill its duty to assist the Veteran in substantiating his claim.  

Initially, although the Veteran testified at the March 2012 hearing that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 2004 due, in part, to an acquired psychiatric disability, the favorable SSA decision and the records on which this decision was based are not associated with the claims file.  

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Although the Veteran has not specifically stated that these records would affect the issues on appeal, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board concludes that the AOJ should attempt to obtain a copy of the SSA decision and any medical records upon which that decision was based, as there is an indication that they may be pertinent to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, although the Board has determined that the September 2010 statement from Dr. Ortiz was sufficient to reopen the Veteran's previously-denied claim, the same is inadequate for the purpose of adjudicating the claim on the merits.  This is so because certain cited facts, such as the Veteran's reported service in the Republic of Vietnam, are not congruent with the other evidence of record, and the Court has firmly held that medical opinions stated in the standard of medical certainty used by the clinician (more probable than not) are speculative and cannot serve as a basis for service connection.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).

In the present case, the medical questions to be addressed are beyond the purview of the Board, and the Court has held that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the Veteran must be provided a VA psychiatric examination to determine the nature, approximate date of onset, and etiology of any acquired psychiatric disability present during the appeal period.  This is especially true in view of the fact that he has not provided such in connection with the present claim despite the evidence showing several diagnosed psychiatric disabilities during the appeal period and his competent and credible reports of psychiatric symptoms during and since service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4) (2013).

Finally, the most recent VA treatment records associated with the claims file are dated to September 2010.  Because the claim is being remanded for other matters, the Board concludes that update VA treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran dated from September 2010, to the present from the VA Medical Center (VAMC) in San Juan, Puerto Rico.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

3.  Thereafter, the AOJ must afford the Veteran a VA psychiatric examination.  The complete record must be made available to the clinician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing, should be accomplished.  After completion of instruction above, the VA examiner should address the following:

a)  Identify all acquired psychiatric disorders which are present on Axis I. 

b)  If schizophrenia, major depressive disorder, major depressive affective disorder, and/or depressive disorder, NOS, is/are not diagnosed, attempt to reconcile this conclusion with the evidence showing these diagnoses during the appeal period, to include a full discussion of whether any such disability was present and subsequently resolved.   

c)  For each acquired psychiatric disorder which is identified on Axis I, the examiner should then express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed acquired psychiatric disorder(s), to include anxiety disorder, NOS, had an onset in service or within the initial post-service year or is/are otherwise etiologically related to his service. 

The examiner is reminded that a separate rationale must be conveyed for each acquired psychiatric disorder which is identified in part (a). 

The examiner should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered. 

In rendering the opinion(s), the examiners should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiners conclude that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiners should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should then readjudicate the claim to establish service connection for an acquired psychiatric disability, to include schizophrenia, major depressive disorder, major depressive affective disorder, and/or depressive disorder in light of all of the evidence of record on the merits.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


